Dear Ms. Butler:
You have requested this office to render an opinion on whether storing an original document, as an image on a CD-ROM is an acceptable means of record storage.  Specifically you have requested our opinion on whether the Treasury can, without violating La.R.S. 44:39(A)(2)(a), store images of cancelled checks on CD-ROMs while allowing the banking service to dispose of the originals.  Although contrary to our previous Attorney General Opinion 98-366, it is the opinion of this office that recent developments have now recognized electronic digitizing as an acceptable means of record preservation.
As your opinion request letter points out, La.R.S. 44:39 allows electronic digitizing of public records as long as the original document is maintained.  LA R.S. 44:39.  Relating to record preservation, La.R.S.44:39(A)(2)(a) mandates that "the original source document  shall be maintained until such time as electronic digitizing is recognized as an acceptable means of records preservation."  La.R.S. 44:39.  Thus the question becomes; what agency or department can recognize acceptable means of records preservation?
Under La.R.S. 44:401 the legislature created the Division of State Archives to provide for a system of preserving public records.  La.R.S.44:401.  Under La.R.S. 44:410, the State Archivist "shall, with due regard to the program activities of the state and local agencies concerned, prescribe policies and principles to be followed by state and local governmental agencies in the conduct of their records management programs and make provision for the economical and efficient management of records by state and local governmental agencies; by analyzing, developing, prescribing, and coordinating the implementation of standards, procedures, and techniques designed to improve the management of records, to insure the maintenance and security of records deemed appropriate for preservation, and to facilitate the segregation and disposal of records of temporary value; and by effecting the efficient and economical utilization of space, equipment, and supplies needed for the purpose of creating, maintaining, storing, and servicing records." Under these powers, the State Archivist is the agency, which can recognize electronic imaging as an acceptable means of records preservation.
On July 16, 2002 the Louisiana State Archives, while recognizing the importance of safeguarding public records, enacted new policies with regard to electronic imaging.  In the most recent Records Management Handbook, State Archives states: "In accordance with La.R.S. 44:410, the State Archivist hereby recognizes electronic digitizing (imaging) as an acceptable means of records preservation for the maintenance of records to be retained for a period of ten years or less."  LA. State Archives, Records Management Handbook 16 (July 16, 2002).  The State Archives continues to set new policies and procedures under its powers by mandating that: "[a]gencies who utilize imaging for the maintenance of records series with active and inactive retention periods combined totaling less than ten years, may use imaging without maintaining the original or a microfilm copy of the original, provided that (1) the records series has been included on the master retention schedule for that agency and the master schedule has been approved by the State Archivist; (2) proper approval has been secured from the State Archives prior to the destruction of original source documents; (3) records series maintained in such a format are stored in compliance with the retention requirement (the retentions on the same optical disk or sub directory). The schedule must address what back up and security copy methods and processes are used to ensure the integrity of the data converted to this format."  LA. State Archives, Records Management Handbook 16, 17 (July 16, 2002).
While it is the opinion of this office that electronic imaging has been recognized as an acceptable means of record preservation, the policies and procedures of the State Archives must be adhered to. Only the State Archivist, not this office, has the power to authorize the specific proposal you described in your opinion request letter.  Therefore authorization to store images of cancelled checks on CD-ROMs, while allowing the banking service to dispose of the originals, must be approved by State Archives before any action is taken.  The details on how to obtain such authorization and approval can be found in the above-mentioned Records Management Handbook, which is located on the web at www.sec.state.la.us/archives/records/rm-handbook.pdf.
Please note this opinion does change our previous Attorney General Opinion 98-366 due to the recent development of new policies by the Louisiana State Archives.  We trust this opinion answers your questions, but should you need further assistance, please do not hesitate to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ CHARLES H. BRAUD Jr. Assistant Attorney General
RPI/CHB:mjb
Date Released:  October 25, 2002